        Case 1:21-cv-00058-CL       Document 14   Filed 04/16/21   Page 1 of 19




Sara Ghafouri, OSB #111021
Lawson E. Fite, OSB #055573
American Forest Resource Council
700 N.E. Multnomah, Suite 320
Portland, Oregon 97232
Telephone: (503) 222-9505
Fax: (503) 222-3255
Email: sghafouri@amforest.org
Email: lfite@amforest.org

Attorneys for Proposed Defendant-Intervenors


                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                   MEDFORD DIVISION

KLAMATH-SISKIYOU WILDLANDS
CENTER, OREGON WILD, and CASCADIA                   Civil No. 1:21-cv-00058-CL
WILDLANDS,
                                                    [PROPOSED] DEFENDANT-
       Plaintiffs,                                  INTERVENORS’ ANSWER
                     vs.

UNITED STATES FISH AND WILDLIFE
SERVICE,

       Defendant,
                       and

BOISE CASCADE WOOD PRODUCTS, L.L.C.,
a Delaware Limited Liability Corporation, and
TIMBER PRODUCTS COMPANY, an Oregon
Corporation.

       Proposed Defendant-Intervenors.
       ___________________________




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER
         Case 1:21-cv-00058-CL          Document 14      Filed 04/16/21     Page 2 of 19




       For its Answer to plaintiffs’ Complaint (ECF No. 1), proposed defendant-intervenors

Boise Cascade Wood Products, L.L.C. and Timber Products Company, (Intervenors) state:

                                        INTRODUCTION

1.     Intervenors admit the first sentence. The allegations in the second sentence consist of

plaintiffs’ characterizations of their lawsuit, which requires no response. To the extent a

response may be required, Intervenors deny the allegations in the second sentence.

2.     Intervenors admit the first sentence. Intervenors admit the allegations in the second

sentence that provides: “[o]n July 24, 2020, FWS transmitted its BiOp” but deny the remaining

allegations in this sentence. Intervenors further aver that Bear Grub and Round Oak are projects,

with separate environmental assessments, and BLM has issued Decisions Records for timber

sales associated with those projects.

3.     The allegations in the first sentence purport to characterize BLM’s Decision Records for

the timber sales associated with the Bear Grub Vegetation Management Project (Bear Grub

Project) and the Round Oak Forest Management Project (Round Oak Project), which speak for

themselves and require no response. To the extent a response may be required, Intervenors deny

the allegations in the first sentence. The allegations in the second sentence purport to

characterize the July 24, 2020 Biological Opinion (2020 BiOp) and the Environmental

Assessments for the Bear Grub and Round Oak Projects, which speak for themselves and require

no response. To the extent a response may be required, Intervenors deny the allegations in the

second sentence that are inconsistent with the documents’ plain language, meaning or context.

4.     The allegations in the first sentence purport to characterize the 2020 BiOp, which speaks

for itself and requires no response. To the extent a response may be required, Intervenors deny

the allegations in the first sentence that are inconsistent with the 2020 BiOp’s plain language,




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 1
         Case 1:21-cv-00058-CL         Document 14       Filed 04/16/21     Page 3 of 19




meaning or context. The allegations in the second sentence contain legal conclusions, which

require no response. To the extent a response may be required, Intervenors deny the allegations

in the second sentence.

5.     Intervenors lack sufficient information or knowledge to form a belief as to the truth of the

allegations in the first sentence and, therefore, deny the allegations. Intervenors admit the

allegation that “FWS has determined that the uplisting the species to Endangered is ‘warranted

but precluded” but the remaining allegations are vague and ambiguous and, therefore Intervenors

deny the remaining allegations. Intervenors deny the allegations in the third sentence.

                                        JURISDICTION

6.     The allegations in this paragraph consist of legal conclusions, which require no response.

To the extent a response may be required, Intervenors deny the allegations in this paragraph.

                                             VENUE

7-8.   The allegations in paragraphs 7-8 consist of legal conclusions, which require no response.

To the extent a response may be required, Intervenors deny the allegations those paragraphs.

                                            PARTIES

9-11. Intervenors lack sufficient information or knowledge to form a belief as to the truth of the

allegations in paragraphs 9-11 and, therefore, deny the allegations in those paragraphs.

12.    Intervenors admit the allegations in this paragraph.

                          LEGAL AND FACTUAL BACKGROUND

The Administrative Procedures Act

13-14. The allegations paragraphs 13-14 purport to characterize the Administrative Procedure

Act (APA), which speaks for itself and requires no response. To the extent a response may be

required, Intervenors deny any allegation inconsistent with the APA’s plain language, meaning,




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 2
         Case 1:21-cv-00058-CL         Document 14        Filed 04/16/21    Page 4 of 19




or context.

15.    The allegations in this paragraph purpose to quote and characterize the decision in Lands

Council v. McNair, 629 F.3d 1070, 1074 (9th Cir. 2010), which speaks for itself and requires no

response. To the extent a response may be required, Intervenors deny any allegation inconsistent

with the opinion’s plain language, meaning, or context.

The Endangered Species Act

16-22. The allegations in paragraphs 16-22 purport to quote and characterize the Endangered

Species Act (ESA), which speaks for itself and requires no response. To the extent a response

may be required, Intervenors deny any allegations in paragraphs 16-22 inconsistent with the

ESA’s plain language, meaning, or context.

23.    Intervenors admit the allegations in this paragraph and aver that the correct citations of

ongoing litigation related to 84 Fed. Reg. 45,016 (Aug. 27, 2019) are as follows: Ctr. for

Biological Diversity v. Bernhardt, No. 19-05206-JST (N.D. Cal. Aug. 21, 2019); California v.

Bernhardt, No. 19-06013-JST, 2020 WL 3097091 (N.D. Cal. Sept. 25, 2019); Animal Legal Defense

Fund v. Bernhardt, No. 19-06812-JST (N.D. Cal. Oct. 21, 2019).

24-25. The allegations in paragraphs 24-25 purport to quote and characterize ESA’s implementing

regulation, which speaks for itself and requires no response. To the extent a response may be

required, Intervenors deny any allegations in paragraphs 24-25 inconsistent with the regulation’s

plain language, meaning, or context.

The Northern Spotted Owl (Strix occidentalis caurina)

26.    Intervenors admit the allegations in this paragraph.

27.    Intervenors lack sufficient information or knowledge to form a belief as to the truth of the

allegations in this paragraph and, therefore, deny the allegations.

28.    Intervenors admit the allegations in this paragraph.


[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 3
        Case 1:21-cv-00058-CL         Document 14       Filed 04/16/21     Page 5 of 19




29-32. The allegations in paragraphs 29-32 purport to quote and characterize 2020 BiOp, which

speaks for itself and requires no response. To the extent a response may be required, Intervenors

deny any allegations in paragraphs 29-32 inconsistent with the 2020 BiOp’s plain language,

meaning, or context.

33.    The allegations in this paragraph purport to characterize FWS’s Protocol for Surveying

Proposed Management Activities that may Impact Northern Spotted Owls (Feb. 7, 2011; Revised

Jan. 9, 2012), which speaks for itself and requires no response. To the extent a response may be

required, Intervenors deny any allegations inconsistent with the Protocol’s plain language,

meaning, or context.

34.    The allegations in this paragraph purport to characterize the 2020 BiOp and two scientific

studies—Franklin, Alan B., Climate, Habitat Quality, and Fitness in Northern Spotted Owl

Populations in Northwestern California, ECOLOGICAL MONOGRAPHS 70(4), 573 (2000);

Dugger, Katie M., The Relationship Between Habitat Characteristics and Demographic

Performance of Northern Spotted Owls in Southern Oregon, THE CONDOR 107, 876 (2005)—

which speaks for themselves and require no response. To the extent a response may be required,

Intervenors deny any allegations inconsistent with the 2020 BiOp’s and scientific studies’ plain

language, meaning, or context.

35.    The allegations in this paragraph purport to characterize the 2020 BiOp, which speaks for

itself and requires no response. To the extent a response may be required, Intervenors deny any

allegations inconsistent with the 2020 BiOp’s plain language, meaning, or context.

36.    The allegations in the first sentence purport to characterize the Determination of

Threatened Status for the Northern Spotted Owl, 55 Fed. Reg. 26, 114 (June 26, 1990), which

speaks for itself and requires no response. To the extent a response may be required, Intervenors




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 4
           Case 1:21-cv-00058-CL        Document 14       Filed 04/16/21      Page 6 of 19




deny any allegations inconsistent with the Determination’s plain language, meaning, or context.

The allegations in the second sentence purport to characterize the 12-Month Finding for the

Northern Spotted Owl, 85 Fed. Reg. 81,144 (Dec. 15, 2020), which speaks for itself and requires

no response. To the extent a response may be required, Intervenors deny any allegations

inconsistent with the 12-Month Finding’s plain language, meaning, or context. The allegations

in the third sentence purport to characterize the complaint filed in Envtl. Prot. Info. Ctr. v. U.S.

Fish & Wildlife Serv., 3:20-cv-08657 (N.D. Cal. Dec. 8, 2020), which speaks for itself and

requires no response. To the extent a response may be required, Intervenors deny any allegations

inconsistent with the complaint’s plain language, meaning, or context.

The Northern Spotted Owl Recovery Plan

37.    Intervenors admit the allegations in this paragraph.

38-40. The allegations in paragraphs 38-40 purport to quote and characterize the Revised

Recovery Plan (76 Fed. Reg. 38,575 (July 1, 2011), which speaks for itself and requires no

response. To the extent a response may be required, Intervenors deny any allegations in

paragraphs 38-40 inconsistent with the Revised Recovery Plan’s plain language, meaning, or

context.

Northern Spotted Owl Critical Habitat

41.    Intervenors admit the allegations in this paragraph and further aver that FWS issued a

Final Rule on January 15, 2021 revising the critical habitat for the northern spotted owl and the

effective date has been delayed to April 30, 2021. See Revised Designation of Critical Habitat

for the Northern Spotted Owl, 86 Fed. Reg. 4,820 (Jan. 15, 2021); Revised Designation of

Critical Habitat for the Northern Spotted Owl; Delay of Effective Date, 86 Fed. Reg. 11,892

(Mar. 1, 2021).




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 5
        Case 1:21-cv-00058-CL         Document 14       Filed 04/16/21       Page 7 of 19




42-45. The allegations in paragraphs 42-45 purport to quote and characterize the Designation of

Revised Critical Habitat for the Northern Spotted Owl, 77 Fed. Reg. 71,876 (Dec. 4, 2012) (2012

Critical Habitat Rule), which speaks for itself and requires no response. To the extent a response

may be required, Intervenors deny any allegations in paragraphs 42-45 inconsistent with the

2012 Critical Habitat Rule’s plain language, meaning, or context.

46.    The allegations in the first sentence purport to characterize the 2020 BiOp, which speaks

for itself and requires no response. To the extent a response may be required, Intervenors deny

any allegations in the first sentence inconsistent with the 2020 BiOp’s plain language, meaning,

or context. The allegations in the second and third sentences purport to characterize the 2012

Critical Habitat Rule, which speaks for itself and requires no response. To the extent a response

may be required, Intervenors deny any allegations in second and third sentences inconsistent

with the 2012 Critical Habitat Rule’s plain language, meaning, or context.

47-50. The allegations in paragraphs 47-50 purport to quote and characterize the 2012 Critical

Habitat Rule, which speaks for itself and requires no response. To the extent a response may be

required, Intervenors deny any allegations in paragraphs 47-50 inconsistent with the 2012

Critical Habitat Rule’s plain language, meaning, or context.

51.    The allegations in this paragraph purport to characterize the BLM’s 2016 Resource

Management Plan (2016 RMP) for Southwest Oregon, which speaks for itself and requires no

response. To the extent a response may be required, Intervenors deny any allegations in this

paragraph inconsistent with the 2016 RMP’s plain language, meaning, or context.

52.    The allegations in this paragraph purport to characterize the 2020 BiOp, which speaks for

itself and requires no response. To the extent a response may be required, Intervenors deny any

allegations in this paragraph inconsistent with the 2020 BiOp’s plain language, meaning, or




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 6
           Case 1:21-cv-00058-CL       Document 14       Filed 04/16/21     Page 8 of 19




context.

Northern Spotted Owl Demography, Persistence, and Recovery

53.    Intervenors admit the allegations in the first sentence. The allegations in the second

sentence are vague and ambiguous and, therefore, Intervenors deny the allegations in that

sentence. The allegations in the third and fourth sentences purport to characterize 2016 and 2018

scientific studies, which speaks for themselves and require no response. To the extent a response

may be required, Intervenors deny any allegations inconsistent with the 2016 and 2018 scientific

studies’ plain language, meaning, or context.

54.    The allegations in this paragraph purport to characterize the Revised Recovery Plan,

which speaks for itself and requires no response. To the extent a response may be required,

Intervenors deny any allegations in this paragraph inconsistent with the Revised Recovery Plan’s

plain language, meaning, or context.

55.    The allegations in this paragraph purport to characterize Olson, Gail S. et al, Modeling of

Site Occupancy Dynamics for Northern Spotted Owls, with Emphasis on the Effects of Barred

Owls, J. OF WILDLIFE MGMT. 69(3), 924 (2005), which speaks for itself and requires no

response. To the extent a response may be required, Intervenors deny any allegations in this

paragraph inconsistent with the article’s plain language, meaning, or context.

56.    The allegations in the first sentence purport to characterize unidentified research, which

speaks for itself and requires no response. To the extent a response may be required, Intervenors

deny any allegations in the first sentence inconsistent with the research’s plain language,

meaning, or context. The allegations in the second sentence purport to quote and characterize

Wiens, David J., Competitive Interactions and Resource Partitioning Between Northern Spotted

Owls and Barred Owls in Western Oregon, WILDLIFE MONOGRAPHS 185, 38 (2014), which




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 7
         Case 1:21-cv-00058-CL            Document 14     Filed 04/16/21     Page 9 of 19




speaks for itself and requires no response. To the extent a response may be required, Intervenors

deny any allegations in the second sentence inconsistent with the article’s plain language,

meaning, or context. The allegations in the third sentence purport to quote and characterize

Dugger, Katie M., The effects of habitat, climate, and Barred Owls on long-term demography of

Northern Spotted Owls, THE CONDOR 118 (2016), which speaks for itself and requires no

response. To the extent a response may be required, Intervenors deny any allegations in the

second sentence inconsistent with the article’s plain language, meaning, or context.

57.    The allegations in this paragraph are vague and ambiguous and, therefore, Intervenors

deny the allegations in this paragraph.

58.    Intervenors deny the allegations in this paragraph.

Wildfire Risk in Southwestern Oregon

59.    The allegations in this paragraph are vague and ambiguous and, therefore, Intervenors

deny the allegations.

60.    The allegations in the first sentence purport to characterize D.C. Donato, et al., Post-

Wildfire Logging Hinders Regeneration and Increases Fire Risk, SCIENCE 311 (Jan. 20, 2006),

which speaks for itself and requires no response. To the extent a response may be required,

Intervenors deny any allegations in the first sentence inconsistent with the article’s plain

language, meaning, or context. The allegations in the second sentence purport to characterize

Zald, Harold S. J. and Dunn, Christopher J., Severe fire weather and intensive forest

management increase fire severity in a multi-ownership landscape, ECOLOGICAL

APPLICATIONS, 1-13 (2018) and Clark, Darren A. et al, Relationship Between Wildfire,

Salvage Logging, and Occupancy of Nesting Territories by Northern Spotted Owls, J.

OF WILDLIFE MGMT. 77(4), 672–688 (2013), which speaks for themselves and require no

response. To the extent a response may be required, Intervenors deny any allegations in the


[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 8
        Case 1:21-cv-00058-CL         Document 14       Filed 04/16/21     Page 10 of 19




second sentence inconsistent with the articles’ plain language, meaning, or context. The

allegations in the third sentence purport to characterize Lesmeister, Damon B. et al, Mixed-

severity wildfire and habitat of an old-forest obligate, ECOSPHERE 10(4) (April 2019), which

speaks for itself and requires no response. To the extent a response may be required, Intervenors

deny any allegations in the third sentence inconsistent with the article’s plain language, meaning,

or context.

61.    The allegations in this paragraph are vague and ambiguous and, therefore, Intervenors

deny the allegations.

62.    The allegations in this paragraph purport to characterize the United States Forest Service

May 19, 2019 News Release, available at https://www.nrs.fs.fed.us/news/release/wui-increase,

which speaks for itself and requires no response. To the extent a response may be required,

Intervenors deny any allegations in the third sentence inconsistent with the New Release’s plain

language, meaning, or context.

The 2016 Resource Management Plan for Southwestern Oregon

63.    Intervenor admits the allegations in the first sentence. The allegations in the second,

third, fourth, and fifth sentences purport to quote and characterize the Federal Land Policy and

Management Act (FLPMA) and 43 C.F.R. § 1610.5-3(a), which speaks for themselves and

requires no response. To the extent a response may be required, Intervenors deny any allegations

in the remaining sentences inconsistent with FLPMA’s and the regulation’s plain language,

meaning, or context.

64.    Intervenors admit the allegations in this paragraph.

65.    The allegations in this paragraph purport to characterize the 2016 RMP, which speaks for

itself and requires no response. To the extent a response may be required, Intervenors deny any




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 9
           Case 1:21-cv-00058-CL      Document 14       Filed 04/16/21     Page 11 of 19




allegations in this paragraph inconsistent with the 2016 RMP’s plain language, meaning, or

context.

66.    The allegations in the first sentence are vague and ambiguous and, therefore, Intervenors

deny the allegations. Intervenors lack sufficient information or knowledge to form a belief as to

the truth of the allegations in the second sentence and, therefore, deny the allegations the second

sentence.

The Medford District BLM’s Fiscal Year 2020 Projects

67.    Intervenors admit that the allegations in the first sentence but aver that Bear Grub and

Round Oak are not “timber sale projects” but include timber sale components to those projects.

The allegations in the second sentence purports to characterize the BLM’s 2020 Biological

Assessment, which speaks for itself and requires no response. To the extent a response may be

required, Intervenors deny any allegations in the second sentence inconsistent with the 2020

BA’s plain language, meaning, or context.

68.    Intervenors admit the allegations in the first sentence that the Roseburg Field Office of

FWS transmitted the 2020 BiOp on July 24, 2020 but clarify that the 2020 BiOp analyzed the

impacts from the Bear Grub and Round Oak Projects, not individual timber sales. The

allegations in the second sentence purport to characterize the 2020 BiOp, which speaks for itself

and requires no response. To the extent a response may be required, Intervenors deny any

allegations in second sentence inconsistent with the 2020 BiOp’s plain language, meaning, or

context.

69. Intervenors deny the allegations in the paragraph and aver that the timber sales associated

with the Bear Grub and Round Oak Projects are located in southwest Oregon, between the

Cascade mountain range and the Coast Range.




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 10
           Case 1:21-cv-00058-CL     Document 14       Filed 04/16/21    Page 12 of 19




70.    The allegations in this paragraph purport to describe a map included in the BLM’s 2020

BA, which speaks for itself and requires no response. To the extent a response may be required,

Intervenors deny any allegations in this paragraph inconsistent with the 2020 BA’s plain

language, meaning, or context.

71.        ///

72.    ///

73.    ///

74.    This paragraph purports to depict a map include in the BLM’s 2020 BA, which speaks for

itself and requires no response. To the extent a response may be required, Intervenors deny any

allegations in this paragraph inconsistent with the 2020 BA’s plain language, meaning, or

context.

75.    This paragraph purports to depict a map include in the BLM’s 2020 BA, which speaks for

itself and requires no response. To the extent a response may be required, Intervenors deny any

allegations in this paragraph inconsistent with the 2020 BA’s plain language, meaning, or

context.

76.    Intervenors admit the allegations in this paragraph.

77.    The allegations in this paragraph purport to characterize the 2020 BiOp and/or the

Environmental Assessments (EAs) for the Bear Grub and the Round Oak Projects, which speak

for themselves and requires no response. To the extent a response may be required, Intervenors

deny any allegations in this paragraph inconsistent with the 2020 BiOp’s and the EAs’ plain

language, meaning, or context.

78-80. The allegations in paragraphs 78-80 purport to characterize the 2020 BiOp, which speaks

for itself and requires no response. To the extent a response may be required, Intervenors deny




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 11
        Case 1:21-cv-00058-CL          Document 14     Filed 04/16/21     Page 13 of 19




any allegations in paragraphs 78-80 inconsistent with the 2020 BiOp’s plain language, meaning,

or context.

81.    The allegations in the first and second sentences of this paragraph purport to characterize

the 2020 BiOp, which speaks for itself and requires no response. To the extent a response may

be required, Intervenors deny any allegations in the first and second sentences inconsistent with

the 2020 BiOp’s plain language, meaning, or context. Intervenors deny the allegations in third

sentence.

82.    The allegations in this paragraph purport to quote and characterize the 2020 BiOp, which

speaks for itself and requires no response. To the extent a response may be required, Intervenors

deny any allegations in this paragraph inconsistent with the 2020 BiOp’s plain language,

meaning, or context.

83.    The allegations in the first and second sentences purport to characterize the 2020 BiOp

and/or the EAs for the Bear Grub and the Round Oak Projects, which speaks for themselves and

requires no response. To the extent a response may be required, Intervenors deny any allegations

in this paragraph inconsistent with the 2020 BiOp’s and the EAs’ plain language, meaning, or

context. The allegations in the third sentence purport to characterize the 2016 BiOp for the 2016

RMP, which speaks for itself and requires no response. To the extent a response may be

required, Intervenors deny any allegations in third sentence inconsistent with the 2016 BiOp’s

plain language, meaning, or context.

84-85. The allegations in paragraphs 84-85 purport to quote and characterize the 2020 BiOp,

which speaks for itself and requires no response. To the extent a response may be required,

Intervenors deny any allegations in paragraphs 84-85 inconsistent with the 2020 BiOp’s plain

language, meaning, or context.




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 12
          Case 1:21-cv-00058-CL        Document 14      Filed 04/16/21     Page 14 of 19




86.      The allegations in this paragraph purport to quote and characterize the Incidental Take

Statement in the 2020 BiOp, which speaks for itself and requires no response. To the extent a

response may be required, Intervenors deny any allegations in this paragraph inconsistent with

the 2020 BiOp Incidental Take Statement’s plain language, meaning, or context.

                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                            Violation of the Endangered Species Act

         FWS failed to consider important aspects of the problem in the FY 2020 BiOp

87.      Intervenors incorporate by reference their response to all preceding paragraphs.

88.      The allegations in the first and second sentences purport to characterize the ESA, which

speaks for itself and requires no response. To the extent a response may be required, Intervenors

deny any allegations in the first and second sentences inconsistent with the ESA’s plain

language, meaning, or context. The allegations in the third and four sentences purport to quote

and characterize the decision in Native Fish Soc. v. Nat’l Marine Fisheries Servs., 992 F.Supp.2d

1095, 1111 (D. Or. 2014), which speaks for itself and requires no response. To the extent a

response may be required, Intervenors deny any allegations in the third and fourth sentences

inconsistent with the opinion’s plain language, meaning, or context.

89-94. Intervenors deny the allegations in paragraphs 89-94.

                                SECOND CLAIM FOR RELIEF

                            Violation of the Endangered Species Act

      FWS improperly relied on conservation measures in reaching its no jeopardy and no
                      destruction or adverse modification conclusions


95.      Intervenors incorporate by reference their response to all preceding paragraphs.




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 13
        Case 1:21-cv-00058-CL          Document 14       Filed 04/16/21     Page 15 of 19




96.    The allegations in this paragraph purport to quote and characterize the decision in Ctr. for

Biological Diversity v. Bernhardt, No. 18-73400, 2020 WL 7135484 (9th Cir. Dec. 7, 2020),

which speaks for itself and requires no response. To the extent a response may be required,

Intervenors deny any allegations in this paragraph inconsistent with the opinion’s plain language,

meaning, or context.

97.    Intervenors deny the allegations in this paragraph.

98.    The allegations in the first, third, and sixth sentences purport to characterize and quote

the 2020 BiOp, which speaks for itself and requires no response. To the extent a response may

be required, Intervenors deny any allegations in the first, third, and sixth sentences inconsistent

with the 2020 BiOp’s plain language, meaning, or context. Intervenors deny the allegations in

the second, fourth, and fifth sentences.

99.    The allegations in the first, second and fourth sentences purport to characterize and quote

the 2020 BiOp, which speaks for itself and requires no response. To the extent a response may

be required, Intervenors deny any allegations in the first, second and fourth sentences

inconsistent with the 2020 BiOp’s plain language, meaning, or context. The allegations in the

third sentence are vague and ambiguous and, therefore, Intervenors deny the same. Intervenors

lack sufficient information or knowledge to form a belief as to the truth of the allegations in the

fifth sentence and, therefore, deny the allegations. The allegations in the sixth sentence purport

to quote and characterize the decision in Ctr. for Biological Diversity v. Bernhardt, No. 18-

73400, 2020 WL 7135484 (9th Cir. Dec. 7, 2020), which speaks for itself and requires no

response. To the extent a response may be required, Intervenors deny any allegations in the sixth

inconsistent with the opinion’s plain language, meaning, or context.

100.   The allegations in the first sentence purport to characterize and quote the 2020 BiOp,




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 14
        Case 1:21-cv-00058-CL           Document 14      Filed 04/16/21     Page 16 of 19




which speaks for itself and requires no response. To the extent a response may be required,

Intervenors deny any allegations in the first sentence inconsistent with the 2020 BiOp’s plain

language, meaning, or context. Intervenors deny the allegations in the second and third

sentences.

101-102. Intervenors deny the allegations in paragraphs 101-102.

                                     THIRD CLAIM FOR RELIEF

                             Violation of the Endangered Species Act

FWS’s failure to authorize incidental take for the Bear Grub and Round Oak timber sales
                                is arbitrary and capricious

103.    Intervenors incorporate by reference their response to all preceding paragraphs.

104.    The allegations in this paragraph purport to quote and characterize the ESA and the

decision in Or. Nat. Res. Council v. Allen, 476 F.3d 1031, 1034 (9th Cir. 2007), which speak for

themselves and require no response. To the extent a response may be required, Intervenors deny

any allegations in this paragraph inconsistent with the ESA’s and opinion’s plain language,

meaning, or context.

105.    The allegations in the first, second, third and fourth sentences purport to characterize and

quote the 2020 BiOp, which speaks for itself and requires no response. To the extent a response

may be required, Intervenors deny any allegations in the first, second, third and fourth sentences

inconsistent with the 2020 BiOp’s plain language, meaning, or context. Intervenors deny the

allegations in the fifth sentence.

106.    Intervenors deny the allegations in the first sentence. The allegations in the second

sentence purport to cite and quote the decision in Ariz. Cattle Growers’ Ass’n v. U.S. Fish &

Wildlife Serv., 273 F.3d 1229, 1238 (9th Cir. 2001), which speaks for itself and requires no

response. To the extent a response may be required, Intervenors deny any allegations in the



[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 15
        Case 1:21-cv-00058-CL         Document 14       Filed 04/16/21     Page 17 of 19




second sentence inconsistent with the opinion’s plain language, meaning, or context.

107-109. Intervenors deny the allegations in paragraphs 107-109.

                            PLAINTIFFS’ PRAYER FOR RELIEF

       The remainder of plaintiffs’ Complaint consists of the request for relief, which requires

no response. To the extent a response may be required, Intervenors deny the allegations.

                                      GENERAL DENIAL

       Intervenors deny each and every allegation of plaintiffs’ complaint not otherwise

expressly admitted, qualified, or denied.

                              FIRST AFFIRMATIVE DEFENSE

                                    (Failure to state a claim)

       Plaintiffs have failed to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

                                        (Waiver/Estoppel)

       Plaintiffs are barred from presenting some or all claims by waiver or estoppel.

                              THIRD AFFIRMATIVE DEFENSE

                        (Failure to Exhaust Administrative Remedies)

       Plaintiffs’ claims are barred to the extent they were not raised appropriately in

administrative proceedings before the agency.

                            FOURTH AFFIRMATIVE DEFENSE

                                 (Lack of Article III Standing)

       Plaintiffs lack standing to pursue some or all of their claims because they fail to present a

case or controversy under Article III of the U.S. Constitution. To the extent that plaintiffs claim




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 16
        Case 1:21-cv-00058-CL          Document 14       Filed 04/16/21      Page 18 of 19




organizational standing on behalf of members, those members lack standing or plaintiffs lack

standing to represent the members even if the members have standing in their own right.

       WHEREFORE, Boise Cascade Wood Products, L.L.C. and Timber Products Company

respectfully request that the Court deny plaintiffs’ request for relief, dismiss the case with

prejudice, and grant any other relief deemed appropriate.

        Dated this 16th day of April, 2021.



                                               /s/ Sara Ghafouri
                                               Sara Ghafouri, Ore. Bar #111021
                                               Lawson E. Fite, Ore. Bar #055573
                                               American Forest Resource Council
                                               700 N.E. Multnomah, Suite 320
                                               Portland, Oregon 97232
                                               Telephone: (503) 222-9505
                                               Fax: (503) 222-3255
                                               Email: sghafouri@amforest.org
                                               Email: lfite@amforest.org

                                               Attorneys for Proposed Defendant-Intervenors




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 17
        Case 1:21-cv-00058-CL        Document 14        Filed 04/16/21     Page 19 of 19




                                CERTIFICATE OF SERVICE


       I, Sara Ghafouri, hereby certify that I, on April 16, 2021, I caused the foregoing to be

served upon counsel of record through the Court’s electronic service system.

       Dated this 16th day of April, 2021.


                                      /s/ Sara Ghafouri
                                          Sara Ghafouri




[PROPOSED] DEFENDANT-INTERVENORS’ ANSWER – Page 18
